Citation Nr: 0936499	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-35 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 13, 
2003, for the grant of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for diabetes mellitus, effective September 
13, 2004.  By a September 2005 rating decision, the RO 
granted an earlier effective date of September 13, 2003, for 
the grant of service connection for diabetes mellitus.


FINDINGS OF FACT

1.  Regulations were amended to allow service connection for 
diabetes mellitus on a presumptive basis effective May 8, 
2001.

2.  The Veteran filed his initial claim for service 
connection for diabetes mellitus on September 14, 2004.

3.  The Veteran was diagnosed with diabetes mellitus at least 
as early as June 5, 1997.

4.  Service connection for diabetes mellitus was granted on 
the basis of a liberalizing regulation that recognized 
diabetes mellitus as a disease for which presumptive service 
connection could be granted on the basis of herbicide 
exposure.


CONCLUSION OF LAW

The criteria for the award of an effective date for the grant 
of service connection for diabetes mellitus prior to 
September 13, 2003, have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.114, 3.400, 3.816 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
service connection for diabetes mellitus.  Once a claim is 
granted it is substantiated and additional notice is not 
required.  Thus, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.

Effective Date

The Veteran seeks an effective date earlier than the 
currently assigned September 13, 2003, for service connection 
for diabetes mellitus.   He contends that the date of service 
connection for diabetes mellitus should be the date he 
developed the condition.

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2008).  A claim is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

The general applicable law mandates that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  Thus, before VA can adjudicate an original claim 
for benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Brannon v. West, 12 Vet. App. 32 (1998).

Effective Dates due to Liberalizing Legislation

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2008).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue. 38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than one 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  38 C.F.R. § 3.114(a) (2008); McCay v. Brown, 9 
Vet. App. 183 (1996) aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 
1997).

Effective Dates for Nehmer Class Members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  A Nehmer 
class member is a Vietnam veteran who has a covered herbicide 
disease.  Covered herbicide diseases include Type 2 Diabetes 
[also known as type II diabetes mellitus or adult-onset 
diabetes)].  38 C.F.R. § 3.381(b) (2008).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.

(2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section.  [The effective 
date for the regulation that added 
diabetes mellitus as a disease 
presumptively due to in-service exposure 
to herbicides is May 8, 2001.  Liesegang 
v. Sec'y of Veterans Affairs, 312 F.3d 
1368 (Fed. Cir. 2002)].  A claim will be 
considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and 
other supporting statements and 
submissions may reasonably be 
viewed, under the standards 
ordinarily governing compensation 
claims, as indicating an intent to 
apply for compensation for the 
covered herbicide disability; or 

(ii) VA issued a decision on the 
claim, between May 3, 1989, and the 
effective date of the statute or 
regulation establishing a 
presumption of service connection 
for the covered disease, in which VA 
denied compensation for a disease 
that reasonably may be construed as 
the same covered herbicide disease 
for which compensation has been 
awarded.

(3) If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.

(4) If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with §§ 
3.114 and 3.400. 38 C.F.R. § 3.816(c) 
(2008).

The Veteran's Form DD Form 214 indicates that he served in 
the Republic of Vietnam during the Vietnam era.  He was 
discharged from active duty in September 1968.

In September 2004, the Veteran submitted an Application for 
Compensation and/or Pension (VA Form 21-526) claiming 
entitlement to service connection for diabetes mellitus.  The 
application was date-stamped as being received on September 
13, 2004.  That was his initial claim for service connection 
for diabetes mellitus, and the Veteran does not contend 
otherwise.

In the application, the Veteran reported that he had first 
received treatment for diabetes mellitus in 1990.  He 
indicated that his diabetes mellitus had begun in 1990.

In a January 2005 rating decision, the RO granted service 
connection for diabetes mellitus effective September 13, 
2004, because that was the date of receipt of the Veteran's 
service connection claim.  By a September 2005 rating 
decision, however, the RO granted an earlier effective date 
of September 13, 2003, one year prior to the date his claim 
for service connection was received, for the grant of service 
connection for diabetes mellitus.

In this case, the Veteran is a Nehmer class member within the 
meaning of 38 C.F.R. § 3.816(b)(1) and has a covered 
herbicide disease within the meaning of 38 C.F.R. 
§ 3.816(b)(2).  However, a review of the record indicates 
that VA has never denied a claim of service connection for 
diabetes mellitus from the Veteran, including between 
September 25, 1985, and May 3, 1989.  He does not contend 
otherwise.  Thus, an earlier effective date is not warranted 
under 38 C.F.R. § 3.816(c)(1).

Likewise, the Veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation that added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 
1368 (Fed. Cir. 2002).  He does not contend otherwise.  Thus, 
an earlier effective date is not warranted under 38 C.F.R. §  
3.816(c)(2).

Finally, the Veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in September 1968.  Again, he does 
not contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is 
inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes mellitus must be determined 
in accordance with §§ 3.114 and 3.400.  

The provisions of 38 C.F.R. § 3.114 pertain to effective 
dates based on liberalizing legislation.  Here, the effective 
date of the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides is July 9, 2001. 66 Fed. Reg. 23,166 (May 8, 
2001).  The Veteran, however, did not file his initial claim 
for service connection for diabetes mellitus until September 
13, 2004, more than one year after the effective date of the 
liberalizing law.  He does not contend otherwise.  Thus, 38 
C.F.R. § 3.114(a)(1) is not applicable.

The evidence of record reflects that the Veteran had non-
insulin-dependent diabetes mellitus at least as early as June 
5, 1997.  On that date, the Veteran was hospitalized for 
treatment of diabetic arteriopathy, and was noted to be a 
non-insulin-dependent diabetic.   

Based upon the continued presence of diabetes mellitus from 
June 5, 1997, to May 8, 2001, the RO granted the Veteran 
retroactive disability compensation, with an effective date 
of September 13, 2003, one year prior to the date his claim 
for service connection was received, consistent with 38 
C.F.R. § 3.114(a)(3).  Because the Veteran did not submit a 
claim for service connection for diabetes mellitus before 
September 14, 2004, one year prior to the date the claim was 
received is the earliest effective date allowed by law in 
this case.  

There is no other basis to grant an earlier effective date 
for service connection for diabetes mellitus.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim.  Accordingly, the appeal must be denied.  
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400.

ORDER

An effective date prior to September 13, 2003, for the grant 
of service connection for diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


